DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claim 9 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 22, 2020.

Status of Claims
	Claims 1-9 are pending. Claim 9 stands withdrawn as noted above.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on September 20, 2017. It is noted, however, that applicant has not filed a certified copy of the CN201721213731.X application as required by 37 CFR 1.55.

Drawings
Replacement drawings were received on April 12, 2021.  These drawings are approved.

Claim Rejections - 35 USC § 102
Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0064905 (Zhu).
Regarding claim 1, Zhu discloses a fence accessory (see Figures 1-5 and 22, and annotated Figures 1 and 2 below) comprising:
at least two ornament bodies (1, 5), each of the at least two ornament bodies comprising a first connecting part (one of portions 4 in Figure 1; one of portions 6 shown in Figure 3) and a second connecting part (any one of the other cavity portions similar to 4 in Figure 1; other of portions 6 shown in Figure 3) at two opposing ends thereof,
wherein the first connecting part of one of the at least two ornament bodies and the second connecting part of an other one of the at least two ornament bodies are configured to be directly locked into each other as one unit with a fence bar therebetween (see Figure 22).
Regarding claim 2, Zhu discloses a capping block (any of other components 5, which connects ornamental body 1 to a further ornamental body) configured to lock with the first connecting part one of portions 4 in Figure 1; one of portions 6 shown in Figure 3) and/or the second connecting part (any one of the other cavity portions similar to 4 in Figure 1; other of portions 6 shown in Figure 3) of an ornament body of the at least two ornament bodies (see Figure 22).
Regarding claim 5, Zhu discloses a method of assembling a fence accessory (see Figures 1-5 and 22), the method comprising:
providing a plurality of fence bars and a plurality of ornament bodies (1, 5; see Figure 22), each of the plurality of ornament bodies comprising a first connecting part (one of portions 4 in Figure 1; one of portions 6 shown in Figure 3) and a second connecting part (any one of the other cavity portions similar to 4 in Figure 1; other of portions 6 shown in Figure 3) at two opposing ends thereof;
attaching the first connecting part of a first ornament body of the plurality of ornament bodies to a first fence bar of the plurality of fence bars (see Figure 22); and
attaching the second connecting part of a second ornament body of the plurality of ornament bodies to the first fence bar such that the first connecting part of the first ornament body and the second connecting part of the second ornament body lock with each other around the first fence bar (see Figure 22).
Regarding claim 6, Zhu discloses attaching the first connecting part of the second ornament body to a second fence bar of the plurality of fence bars (see Figure 22); and
attaching the second connecting part of a third ornament body of the plurality of ornament bodies to the second fence bar such that the first connecting part of the second ornament body and the second connecting part of the third ornament body lock with each other around the second fence bar (see Figure 22).
Regarding claim 7, Zhu discloses attaching the second connecting part of a fourth ornament body of the plurality of ornament bodies to an outermost fence bar (see Figure 22), and
attaching a capping block (any of other components 5, which connects ornamental body 1 to a further ornamental body) to the outermost fence bar such that the second connecting part of the fourth ornament body locks with the capping block around the outermost fence bar (see Figure 22).
Regarding claim 8, Zhu discloses a fence (see Figure 22), comprising:
a plurality of fence bars (see Figure 22); and
the fence accessory according to claim 1 (see rejection above).

Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,260,829 (Anderson).
Regarding claim 1, Anderson discloses a fence accessory (see Figures 4 and 5) comprising:
at least two ornament bodies (42), each of the at least two ornament bodies comprising a first connecting part (16) and a second connecting part 16) at two opposing ends thereof,
wherein the first connecting part of one of the at least two ornament bodies and the second connecting part of an other one of the at least two ornament bodies are configured to be directly locked into each other as one unit with a fence bar (36) therebetween (see Figure 5).
Regarding claim 3, Anderson discloses the first connecting part (16) and the second connecting part (16) comprises a hook (38) and a slot (40) at two opposing sides of the first connecting part and the second connecting part
Regarding claim 4, Anderson discloses the hook (38) of the first connecting part (16) of one ornament body (42) is configured to be locked inside the slot (40) of the second connecting part (16) of an adjacent ornament body (42; see Figure 4).
Regarding claim 5, Anderson discloses a method of assembling a fence accessory (see Figures 4 and 5), the method comprising:
providing a plurality of fence bars (36) and a plurality of ornament bodies (42), each of the plurality of ornament bodies comprising a first connecting part (16) and a second connecting part (16) at two opposing ends thereof;
attaching the first connecting part of a first ornament body (42) of the plurality of ornament bodies to a first fence bar of the plurality of fence bars (see Figure 5); and
attaching the second connecting part of a second ornament body (42) of the plurality of ornament bodies to the first fence bar such that the first connecting part of the first ornament body and the second connecting part of the second ornament body lock with each other around the first fence bar (see Figure 5).
Regarding claim 8, Anderson discloses a fence (see Figure 5), comprising:
a plurality of fence bars (36); and
the fence accessory according to claim 1 (see rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Anderson.
Regarding claim 3, Zhu discloses the fence accessory of claim 1, but does not expressly disclose each of the first connecting part and the second connecting part comprises a hook and a slot at two opposing sides of the first connecting part and the second connecting part, and instead teaches a protrusion and hole configuration.
Anderson teaches a first connecting part (16) and a second connecting part (16) comprises a hook (38) and a slot (40) at two opposing sides of the first connecting part and the second connecting part, and instead teaches a protrusion and hole configuration. Anderson teaches such hook and slot configurations, and protrusion and hole configurations are equivalents known in the art of fence accessories (see Figures 1 and 4). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence accessory of Zhu such that each of the first connecting part and the second connecting part comprises a hook and a slot at two opposing sides of the first connecting part and the second connecting part, and instead teaches a protrusion and hole configuration, as Anderson teaches such a configuration is a known alternative in the art of fence accessories.
Regarding claim 4, Anderson teaches the hook (38) of the first connecting part (16) of one ornament body (42) is configured to be locked inside the slot (40) of the second connecting part (16) of an adjacent ornament body (42; see Figure 4).

Response to Arguments
Applicant’s arguments, see pages 7-11, filed April 12, 2021, with respect to US 243,280 (Martin) and the previous interpretation of Zhu have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of an updated interpretation of Zhu, and Anderson, as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
April 15, 2021